Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with ANDREW W. JENKINS on 06/14/2021.
Claim 1 should be amended as follow:
1.    (Currently amended) A swallowing sensor configured to attach to a pharyngeal region of a subject and to measure a swallowing ability of the subject, comprising:
a film-shaped detector configured to detect vibration based on displacement of and sound from the pharyngeal region;
an adhesive layer that is provided on a first main side of the detector configured to adhere the detector to the pharyngeal region; and
a sensing film that completely covers a second main side of the detector, the second main side being opposite the first main side,
wherein the sensing film comprises an adhesive on a main side of the sensing film that covers the detector configured to adhere the main side of the sensing film to the second main side of the detector and to the pharyngeal region, and
wherein the sensing film is configured to convey vibration to the detector.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the most pertinent prior art teaches Kondo et al (WO 2015064216 Al), Stasz et al (WO 2010033819 Al) and Telfort (US 10,828,007) teaches a swallowing sensor configured to attach to a pharyngeal region of a subject and to measure a swallowing ability of the subject, comprising: a film-shaped detector configured to detect vibration based on displacement of and sound from the pharyngeal region; an adhesive layer that is provided on a first main side of the detector configured to adhere to detectot to the pharyngeal region; and a sensing film that completely covers a second main side of the detector opposite to the main side, wherein the sensing film is configured to convey vibration to the detector.
The prior art does not teach, disclose and/or fairly suggest the sensing film comprises an adhesive on a main side of the sensing film that covers the detector configured to adhere the main side of the sensing film to the second main side of the detector and to the pharyngeal region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791